                                                           IT IS ORDERED
                                                           Date Entered on Docket: April 22, 2021




                                                           ________________________________
                                                           The Honorable Robert H Jacobvitz
                                                           United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:                                                   Case No. 21-10213-j7
                                                           Chapter 7
  Henry E. Lawrence,

                      Debtor.


    DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
  ABANDON PROPERTY LOCATED AT 1105 10TH STREET NW, RIO RANCHO, NEW
                          MEXICO 87144

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on March 23, 2021, Docket No. 12 (the "Motion") by Bank of Oklahoma

  N.A., its successors and/or assigns ("Movant"). The Court, having reviewed the record and the

  Motion, and being otherwise sufficiently informed, FINDS:

           1.     On March 23, 2021, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case Trustee, Edward Alexander Mazel and Attorney for Debtor, Steven E.

  Sessions by use of the Court's case management and electronic filing system for the transmission

  of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor by

  United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

                                                  1
  *4791080454135001*
  Case 21-10213-j7 Doc 15 Filed 04/22/21 Entered 04/22/21 10:11:11 Page 1 of 4
       2.        The Motion relates to the property known as 1105 10th Street NW, Rio

Rancho, New Mexico 87144 (the "Property") with a legal description:




       3.        The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.        The Notice was sufficient in form and content;

       5.        The objection deadline expired on April 16, 2021;

       6.        As of April 19, 2021, neither Debtor(s) nor Trustee, nor any other party in

interest, filed an objection to the Motion;

       7.        The Motion is well taken and should be granted as provided herein; and

       8.        By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on April 19, 2021, Dyane Martinez, a Legal

Assistant of Weinstein & Riley, P.S., searched the data banks of the Department of Defense

Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Henry E. Lawrence (the “Debtor”) is currently on active military duty of the

United States.

       IT IS THEREFORE ORDERED:

       1.        Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby granted relief from the automatic stay:

                 a.     To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor is a party, to the extent permitted by applicable
                                                  2
*4791080454135001*
Case 21-10213-j7 Doc 15 Filed 04/22/21 Entered 04/22/21 10:11:11 Page 2 of 4
       non-bankruptcy law, such as by commencing or proceeding with appropriate action

       against Debtor or the Property, or both, in any court of competent jurisdiction; and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor, although Debtor can be named as a defendant

in litigation to obtain an in rem judgment or to repossess the Property in accordance with

applicable non-bankruptcy law.

       4.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       5.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       6.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor and to enter into a loan

modification with Debtor.


                                   XXX END OF ORDER XXX




                                                  3
*4791080454135001*
Case 21-10213-j7 Doc 15 Filed 04/22/21 Entered 04/22/21 10:11:11 Page 3 of 4
Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
2501 San Pedro Drive NE Bldg A, Suite 102
Albuquerque, NM 87110
Direct: 505-348-3075
Fax: 505-214-5116
Email: ElizabethF@w-legal.com
Attorney for Movant


Copies to:

Debtor:
Henry E. Lawrence
PO Box 321
Cuba, NM 87013-0321

Debtor’s Counsel:
Steven E Sessions
122 10th St NW
Albuquerque, NM 87102-2901

Trustee
Edward Alexander Mazel
Edward Mazel Trustee
PO Box 21151
Albuquerque, NM 87154

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                            4
*4791080454135001*
Case 21-10213-j7 Doc 15 Filed 04/22/21 Entered 04/22/21 10:11:11 Page 4 of 4
